DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lynam (USP No. 5,680,245) in view of Nagao et al. (EP 0705734 A1), hereinafter “Nagao”.
Regarding claim 1, Lynam discloses an electrochromic mirror module (100, 100’, 110) (see Fig. 16), comprising: a cover lens (12a, 12d, 102, 12c) (see Fig. 16, Col. 27, Lines 46-51); a connecting layer (114, 12b, 12e) comprising a first absorbing material (see Fig. 16, Col. 23, Lines 25-46, Col. 27, Lines 46-51); and an electrochromic device (stack from 12b,12e to 16) (see Fig. 16), wherein the connecting layer (114, 12b, 12e) connects the cover lens (12a, 12d, 102, 12c) to the electrochromic device (see Fig. 16), and the electrochromic device is configured to receive an incident light, and the incident light sequentially passes through the cover lens (12a, 12d, 102, 12c) and the connecting layer (114, 12b, 12e) and reaches the electrochromic device, and the first absorbing material is configured to absorb a light of the incident light which is in a first spectrum, and wavelength of the first spectrum falls in a range from 570 nm to 720 nm (Col. 23, Lines 25-46, Col. 27, Lines 46-51, Col. 29, Lines 6-29). Lynam discloses the claimed invention, but does not specify a connecting layer comprising an adhesive and a first absorbing material, wherein the adhesive is mixed with the first absorbing material. In the same field of endeavor, Nagao discloses a connecting layer (59) comprising an adhesive and a first absorbing material, wherein the adhesive is mixed with the first absorbing material (Col. 6, Lines 13-29). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the module of Lynam with a connecting layer comprising an adhesive and a first absorbing material, wherein the adhesive is mixed with the first absorbing material of Nagao for the purpose of preventing transmission of an undesirable wavelength (Col. 6, Lines 13-29).
Regarding claim 4, Lynam further discloses wherein the connecting layer includes a second absorbing material being configured to absorb a light of the incident light which is in a second spectrum, and wavelength of the second spectrum falls in a range from 300 nm to 400 nm (Col. 15, Line 64 – Col. 16, Line 39, Col. 23, Lines 25-46, Col. 27, Lines 46-51, Col. 29, Lines 6-29). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. It has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893). It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	Regarding claim 5, Lynam further discloses wherein the second absorbing material includes a salicylate material, a benzophenone material, a benzotriazole material, a substituted acrylonitrile material, or a triazine material (Col. 15, Line 64 – Col. 16, Line 39). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 6, Lynam further discloses wherein the electrochromic device comprises: a first light transmissive electrode (13) (Col. 11, Lines 34-42); an electrochromic layer (20); and a second light transmissive electrode (17) (Col. 11, Lines 34-42), wherein the electrochromic layer (20) is disposed between the first light transmissive electrode (13) and the second light transmissive electrode (17), and the incident light reaches the electrochromic layer (20) through the first light transmissive electrode (13) (see Fig. 16).  
Regarding claim 7, Lynam further discloses wherein the electrochromic device further comprising: a light transmissive substrate (12b, 12e) (see Fig. 16); and a reflective substrate (16, 26), wherein the first light transmissive electrode (13) is disposed on a surface of the light transmissive substrate (12b, 12e) facing the electrochromic layer (20), and the reflective substrate (16, 26) is corresponded to the light transmissive substrate (12b, 12e), and the second light transmissive electrode (17) is disposed on a surface of the reflective substrate facing the electrochromic layer (see Fig. 16).  

Regarding claim 8, Lynam further discloses wherein the electrochromic layer (20) includes an organic material, and the organic material includes polymer of 3,4-Ethylenedioxythiophene monomer, V1logen monomer, or acrylic monomer (Col. 13, Lines 45-47).  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 9, Lynam further discloses further comprising a carrier substrate (16), wherein the electrochromic device (20), the connecting layer (114, 12b, 12e) and the cover lens (12a, 12d, 102, 12c) are sequentially disposed on the carrier substrate (16) (see Fig. 16).  
Regarding claim 10, Lynam and Nagao teach the electrochromic mirror module set forth above for claim 1, Nagao further discloses wherein the adhesive includes N-butyl acrylate monomer, acrylic acid monomer, ethyl acetate solvent , AIBN initiator, 1, 3-bis(N, N-diglycidyl-aminomethyl) group, or tetraepoxycy clohexanol crosslinking agent (Col. 16, Line 66 – Col. 17, Line 4). It would have been obvious to one of ordinary skill to provide the focusing device of Lynam with the teachings of Nagao for at least the same reasons as those set forth above with respect to claim 1. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d - 164 7 (1987). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lynam (USP No. 5,680,245) and Nagao (EP 0705734 A1) as applied to claim 1 above, and further in view of Ding et al. (WO 2013/036789), hereinafter “Ding”.
Regarding claim 2, Lynam discloses wherein the first absorbing material includes a polymer, and the polymer includes (Col. 11, Line 22, Col. 16, Line 59 - Col. 16, Col. 27, Line 46). Lynam and Nagao disclose the claimed invention, but do not specify a 1,3- diphenylisobenzofuran, a carotenoid, a poly-benzene, or a derivative thereof. In the same field of endeavor, Ding discloses a 1,3- diphenylisobenzofuran, a carotenoid, a poly-benzene, or a derivative thereof (Paragraph 112). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the module of Lynam and Nagao with a 1,3- diphenylisobenzofuran, a carotenoid, a poly-benzene, or a derivative thereof of Ding for the purpose of filtering the desired wavelength of light (Paragraph 112). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Response to Arguments
Applicant’s arguments with respect to claims 1, 2 and 4-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Nagao cures the deficiencies of Lynam. For these reasons, the claims remain rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                            5/11/2022